Motion for leave to appeal granted. Upon the argument of this appeal, the Court of Appeals invites the parties to give particular attention to the question of jurisdiction to entertain challenges to the appearance of counsel in a matter on the grounds of alleged professional misconduct, as to which the various departments of the Appellate Division are in conflict. *836(See Marco v. Sachs, 1 AD 2d 851; Matter of Huie [Gottfried], 2 A D 2d 163; Renault, Inc. v. Auto Imports, 19 A D 2d 814; see, also, Erie County Water Auth. v. Western N. T. Water Co., 304 N. Y. 342, cert. den. 344 TI. S. 892; Matter of Weinstock v. Long, 29 Mise 2d 795; Evyan Perfumes v. Hamilton, 22 Mise 2d 616.)